Exhibit 10.6

WAIVER AND AGREEMENT

THIS WAIVER AND AGREEMENT (“Waiver”) is dated effective December 14, 2007, by
and between WB QT, LLC, a Delaware limited liability company (“Lender”) and
Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware corporation
(“Borrower”).

RECITALS:

A. Lender and Borrower are parties to that certain Credit Agreement, dated
January 31, 2007, as amended by that certain First Amendment to Credit
Agreement, dated September 13, 2007 (“Credit Agreement”).

B. Pursuant to the Credit Agreement, Borrower executed that certain Term Note,
dated January 31, 2007, in the original principal amount of Ten Million Dollars
($10,000,000) (“Term Note”).

C. Pursuant to the Credit Agreement, Borrower executed that certain Revolving
Credit Note, dated January 31, 2007, in the original principal amount of Twenty
Million Six Hundred Thirty-Seven Thousand Five Hundred Dollars ($20,637,500)
(“Revolving Credit Note”).

D. The Credit Agreement, Term Note, Revolving Credit Note and all other loan
documents executed in connection with the Credit Agreement are hereafter
referred to as the “Loan Documents”.

E. Lender and Borrower acknowledge that Borrower has failed to make the
principal payments due under Section 2.3(b)(i) of the Credit Agreement on
August 1, 2007, September 1, 2007, October 1, 2007, November 1, 2007 and
December 1, 2007 (“Past Principal Payment Default”).

F. Lender has agreed to waive any potential defaults pursuant to the Credit
Agreement or Term Note with respect to Borrower’s failure to make the required
principal payments due pursuant to Section 2.3(b)(i) of the Credit Agreement on
January 1, 2008, February 1, 2008 and March 1, 2008 (“Future Principal Payment
Default”).

G. As of October 31, 2007 and through November 1, 2008, Lender agrees to
(i) increase the Revolving Credit Aggregate Commitment under the Credit
Agreement to Twenty Three Million Six Hundred Thirty Seven Thousand Five Hundred
($23,637,500) Dollars (“Adjusted Revolving Credit Aggregate Commitment”) and
(ii) waive any default (“Over Formula Default”) which has occurred or may occur
due to Borrower receiving Revolving Credit Advances in excess of the Borrowing
Base, so long as the amount of such overage is the lesser of: (i) Seven Million
Dollars ($7,000,000); or (ii) the Adjusted Revolving Credit Aggregate Commitment
less the Borrowing Base (“Over Formula Amount”). Lender further agrees to
advance funds under the Revolving Credit Note up to the sum of: (i) the
Borrowing Base; and (ii) the Over Formula Amount.

H. The Past Principal Payment Default, Future Principal Payment Default and Over
Formula Default shall collectively be referred to as the “Defaults”.



--------------------------------------------------------------------------------

I. Lender and Borrower agree to execute a formal amendment to the Loan Documents
as detailed herein or as otherwise reasonably needed to effectuate the terms of
this Waiver.

AGREEMENT

Lender and Borrower, in consideration of the recitals and other good and
valuable consideration, agree as follows:

1. Lender hereby waives the Defaults.

2. Lender and Borrower agree that they will promptly execute amendments to the
applicable Loan Documents (“Loan Document Amendments”) for the following:

A. The Revolving Credit Aggregate Commitment shall be increased to Twenty Three
Million Six Hundred Thirty Seven Thousand Five Hundred Dollars ($23,657,50),
subject to reduction or termination under Section 2.11 or 7.2 of the Credit
Agreement.

B. The Over Formula Amount will bear interest at the rate of eighteen percent
(18%) per annum. Any payment made by Borrower under the Revolving Credit Note
shall be first applied to the Over Formula Amount, if applicable.

C. The Lender shall be entitled to exchange an amount equal to the Over Formula
Amount of debt under the Revolving Credit Note for shares of common stock of
Borrower, at an exchange price equal to $1.50 through January 31, 2010.

D. The next principal payment due under the Term Note shall be payable on
March 15, 2008, and shall include all amounts that would otherwise have been
payable except for this waiver. The Lender has the right but not the obligation
to delay receipt of the amortization payment for up to 6 additional 1 month
periods, and shall give the Borrower 5 days notice if it chooses to do so, at
which time the amortization payment that otherwise would have been due will
accrue and become due on the next payment date. Borrower retains right to pay in
cash or stock, but in the event of stock, the exchange price will be set equal
to the lower of $1.50 or VWAP for the 20 days prior to the exchange.

E. The applicable interest rate under the Term Note shall increase one percent
(1%) per month starting January 1, 2008, to a maximum of eighteen percent
(18%) per annum.

3. Lender, for itself and its affiliates, and Borrower further agree to promptly
amend that certain Convertible Senior Subordinated Note Purchase Agreement, as
amended (“Note Purchase Agreement”) and each of the Promissory Notes issued
thereunder, as amended (“Convertible Notes”) to the extent necessary so that the
execution of this Waiver and the Loan Document Amendments will not result in a
default under the Note Purchase Agreement and/or the Convertible Notes. Lender
represents and warrants that it has the authority to bind its affiliates to the
terms of this Section 3.

 

2



--------------------------------------------------------------------------------

4. Lender and Borrower acknowledge and agree that the Loan Document Amendments
and the amendments to the Note Purchase Agreement and Convertible Notes, if any,
shall be effective upon execution of this Agreement. Notwithstanding the
forgoing, the Lender and Borrower agree to promptly execute a formal amendment
to the Loan Documents, Note Purchase Agreement and Convertible Notes consistent
with the terms hereof.

5. This Waiver may be executed in counterparts which, taken together, shall
constitute a complete original of this Waiver.

6. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Credit Agreement.

7. The Recitals are true and correct and incorporated into the Agreement as if
fully set forth therein.

8. This Waiver and Agreement supersedes all prior agreements, whether written or
oral, between the parties with respect to its subject matter (including the
Waiver, dated December 12, 2007, executed by the Lender and Borrower) and
constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended, supplemented, or otherwise modified except by a written agreement
executed by the party to be charged with the amendment.

[Signatures on Following Page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have executed this Waiver as of the date
first above written.

 

LENDER:

WB QT, LLC,

a Delaware limited liability company

By:  

/s/ Andrew Redleaf

Its:  

Managing Member of the General Partner

BORROWER: Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware
corporation By:  

/s/ Brian Olson

Its:  

CFO

 

4